COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 FRED VILLANOVA,                                                No. 08-11-00361-CV
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                         431st Judicial District Court
                                                §
                                                              of Denton County, Texas
 FEDERAL DEPOSIT INSURANCE                      §
 CORPORATION, AS RECEIVER FOR                                  (TC# 2010-50001-367)
 HOME SAVINGS OF AMERICA,                       §
                  Appellee.                     §

                                       JUDGMENT

        The Court has considered this cause on the record and concludes there was error in part
of the judgment. We reverse the portion of the trial court’s judgment awarding damages and
attorneys’ fees and granting summary judgment on Appellee’s counterclaims and inferential
rebuttal defense of sole proximate cause. Because damages are unliquidated and Appellant has
contested liability, we remand these causes on all issues—including liability—to the trial court
for further proceedings consistent with this opinion. In all other respects, we affirm the trial
court’s judgment.
        We further order that Appellant and Appellee each pay one-half (1/2) the costs of this
appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JUNE, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.